Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

Response to Amendment and Arguments
Claims 1-15 are pending and are being examined in this application.
The Examiner suggests amending the independent claims to overcome the new 101 rejection and existing 103 rejections by adding: 
wherein the external data source provides data required to perform a blockchain transaction [Specification, par. 5]; 
wherein the reliability value is used by the blockchain to verify that the external source or the data provided from the external source is reliable [Specification, par. 5]; 
determining that the reliability value of the external data source is not stored within a reliability database implemented via a distributed ledger shared among a plurality of peer nodes based on an identity of the external data source (i.e., dependent claims 2 and 9); 
updating the reliability database to include the determined reliability value (i.e., dependent claims 4 and 11); and 
tracking changes to the reliability of the external data source based on the determined reliability value stored in the reliability database [Specification, pars. 41 and 43]. 
It is noted that the Specification describes the problem to be solved in terms of the drawbacks of a centralized database and states that the solution is to use blockchain technology and to keep and update a reliability of an external source [see Background, pars. 2-5]. The suggested amendments associate add some necessary context and clarify the terms “external source” and “reliability value,” which helps to overcome the 103 rejections. The suggested amendments are also directed to an improvement to technology and/or a practical application, which helps to overcome the 101 rejection. 
Applicant’s arguments with respect to the 103 rejections have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that the cited references fail to describe or suggest the limitation “determining a reliability data value of the external data source...” In particular, applicant argues that the system of Altenhofen uses the schematic 600 for the purpose of identifying data transfer channels, not reliability, and that schematic 600 is not used to determine a reliability of a user or other users. Response, pgs. 10 and 11.
However, par. 101 of Altenhofen explicitly discloses that schematic 600 illustrates a “trust” environment where each node in the diagram indicates “an individual or entity” and the edges represent “trust relationships.” A trust relationship is used to determine whether a data transfer channel can be established between two parties [Altenhofen, par. 104] (i.e., you only want to transfer data to or receive data from someone you trust). Thus, schematic 600 is used to determine trust relationships between parties, and the determined trust relationships are used to determine whether data transfer channels should be established. This is analogous to Applicant’s invention where the hierarchical structure is used to determine reliability values or external sources, and the determined reliability values are used to verify data provided by external sources [Specification, par. 5].

To elaborate using the example illustrated in schematic 600 of Altenhofen, the claimed reliability data values would be direct trust relationships and/or indirect trust relationships. The claimed chain would read on nodes 608, 620, and 636, with the claimed external data source being node 608, the claimed other data sources that sequentially depend form the external data source in a hierarchical structure of reliability being nodes 620 and 636, and the external data source having the intermediate relationship being node 620. The claimed aggregate of reliability values being the two direct relationships between nodes 608 and 620 and nodes 620 and 636, respectively, resulting in an indirect trust relationship between nodes 608 and 636 (i.e., the determined reliability data value).
Therefore, Altenhofen clearly teaches “determine a reliability data value of the external data source based on an aggregate of reliability values assigned to a chain of other external data sources that sequentially depend from the external data source in a hierarchical structure of reliability wherein at least one other external data source in the chain has an intermediate relationship with the external data source in the hierarchical structure” as recited in the independent claims.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  There are numerous antecedent basis issues stemming from amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 8, and 15 recite “determining a reliability data value of the external data source based on an aggregate of reliability values assigned to a chain of other external data sources that sequentially depend from the external data source in a hierarchical structure of reliability, wherein at least one other external data source in the chain has an intermediate relationship with the external data source in the hierarchical structure.” This determining limitation can be reasonably and practicably performed in the human mind or with the aid of pen and paper (e.g., by mentally coming up with a reliability value after considering values from other hierarchically related external sources). Alternatively, the determining limitation is directed to a mathematical calculation (e.g., calculating a reliability value after aggregating values from other hierarchically related external sources). Accordingly, the claims recite a mental process or, alternatively, a mathematical calculation under Step 2A, prong 1 of the 2019 PEG. 
At step 2A, prong 2, the claims additionally recite “receiving a request for trust information of an external data source from a client” and “transmitting the determined reliability value to the client.” The receiving limitation is a mere data gathering step, and therefore insignificant pre-solution activity. The transmitting limitation is mere data output, and therefore insignificant post-solution activity. These limitations therefore do not integrate the abstract idea into a practical application. The claims further recite “a network interface,” “a processor,” and a “computer readable medium,” which are all generic computer components that are akin to reciting the judicial exception and adding the words “apply it.” Therefore, these limitations also do not integrate the abstract idea into a practical application.
At step 2B, the receiving and transmitting limitations are well-understood, routine and conventional (See MPEP 2106.05(d)(II)(i) – “receiving or transmitting data over a network”). Accordingly, 
Claims 2-7 and 9-14 are directed to the same abstract idea as claims 1 and 8 from which they depend. The dependent claims do not recite any additional elements that are sufficient to amount to significantly more. Therefore, they are also directed to an abstract idea without significantly more.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US Pub. 20190259274) in view of Altenhofen et al. (US Pub. 20190327218).
Referring to claim 1, Avery discloses a computing system comprising: 
a network interface [par. 115; note network interface circuit] configured to receive a request for trust information of an external data source from a client [pars. 71-73; when a node receives data from a source, the node determines whether a unique identifier of the source is included in a distributed ledger (i.e., a blockchain) as trusted]; and 
a processor [par. 114; note processor circuit] configured to determine a reliability data value of the external data source based on...reliability values assigned...to...other external data sources... [pars. 74 and 75; if the unique identifier is not included within the distributed ledger, the node broadcasts the unique identifier to a group of trusted nodes; each trusted node makes a determination of whether to 
wherein the processor is further configured to control the network interface to transmit the determined reliability value to the client [par. 74; based on the determination, the unique identifier is added to the distributed ledger as trusted or not-trusted].
Avery does not appear to explicitly disclose that the reliability data value is based on an aggregate of reliability values assigned to a chain of other external data sources that sequentially depend from the external data source in a hierarchical structure of reliability, wherein at least one other external data source in the chain has an intermediate relationship with the external data source in the hierarchical structure.
However, Altenhofen discloses that the reliability data value is based on an aggregate of reliability values assigned to a chain of other external data sources that sequentially depend from the external data source in a hierarchical structure of reliability, wherein at least one other external data source in the chain has an intermediate relationship with the external data source in the hierarchical structure [fig. 6; pars. 101-105; different levels of trust relationships are represented using a graph; nodes connected by solid lines have direct trust relationships with each other, nodes connected by dotted lines have indirect trust relationships with each other].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trust determination taught by Avery so that different levels of trust can be determined using a graph as taught by Altenhofen. The motivation for doing so would have been to facilitate transactions or data transfers between entities that do not have a direct trust relationship [Altenhofen, par. 104].
Referring to claim 2, Avery discloses wherein the processor is configured to determine that a reliability value of the off-chain data source is not stored within a reliability database implemented via a 
Referring to claim 3, Altenhofen discloses wherein the reliability data value is generated from a hierarchical chain of reliability information in the hierarchical structure until a threshold number of hierarchical levels have been reached [fig. 6; pars. 101-105; an indirect trust relationship between a first node (e.g., father) and a second node (e.g., child’s friend) is generated when the second node (e.g., child’s friend) has a direct trust relationship with a third node (e.g., child) that has a direct trust relationship with the first node (e.g., father); this means that the indirect trust relationship is generated based on 2 levels of trust relationships].
Referring to claim 4, Avery discloses wherein the processor is further configured to update a reliability database of the distributed ledger to include the determined reliability value [par. 74; if the unique identifier is not included within the distributed ledger, the unique identifier is added to the distributed ledger].
Referring to claim 5, Avery discloses wherein the determined reliability value indicates a level of trust associated with one or more of the off-chain data source and a data element provided from the off-chain data source [par. 74; the unique identifier is added to the distributed ledger as being trusted or not trusted].
Referring to claim 7, Altenhofen discloses wherein the processor is configured to determine the reliability value after weighting the reliability values assigned to the chain of other external data sources based on a depth in the chain [fig. 6; pars. 101-105; “direct” trust relationships are generated for a first level of trust relationships, “indirect” trust relationships are generated for a second level of trust relationships].
Referring to claim 8, see the rejection for claim 1, which incorporates the claimed method.
Referring to claim 9, see the rejection for claim 2.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 12, see the rejection for claim 5.
Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see at least the rejection for claim 1. Avery further discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the claimed steps [par. 114; note memory circuit and processor circuit].

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avery and Altenhofen in view of Zhang et al. (US Pub. 2017/0352027).
Referring to claim 6, Avery and Altenhofen do not appear to explicitly disclose wherein the processor is configured to determine an average value of the reliability values assigned to the chain of the other external data sources as the reliability value of the external data source.
However, Zhang discloses wherein the processor is configured to determine an average value of the reliability values assigned to the chain of the other external data sources as the reliability value of the external data source [pars. 41 and 42; data from a particular data source is authenticated by retrieving the same type of data from multiple distinct data sources and performing an average function].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trust determination taught by the combination of Avery and Altenhofen so that the determination is made using an average function as taught by Zhang. The motivation for doing so would have been to provide adequate authentication of data [Zhang, par. 4].
Referring to claim 13, see the rejection for claim 6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157